Opinion issued May 30, 2002
 
 
 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00178-CR
NO. 01-01-00179-CR
____________

PAULETTE YVETTE HARDY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 209th District Court
Harris County, Texas
Trial Court Cause Nos. 794334, 836070



O P I N I O N On September 15, 2000, appellant pled guilty to forgery in cause number
836070, and true to the allegations in the State's motion to adjudicated guilt in cause
number 794334, without plea bargain agreements.  The trial court sentenced appellant
to one year in State jail in cause number 836070, and two years in the Department of
Criminal Justice Institutional Division in cause number 794334.
	Appellant's retained counsel, Connie B. Williams, filed a motion to
withdraw as counsel, asserting that after having reviewed the record and the
applicable code and case law he found no meritorious claims to raise.  See McCoy v.
Court of Appeals of Wisconsin, Dist. 1, 486 U.S. 429, 438, 108 S. Ct. 1895, 1902
(1988).  Williams sent a copy of the motion to appellant's last known address
advising her of her right to object to the motion.  See Tex. R. App. P. 6.5.
	On March 7, 2002, this Court examined Williams' motion, found it in
compliance with Texas Rules of Appellate Procedure 6.5, granted it and advised
appellant at her last known address that unless a brief was filed on or before April 8,
2002 or a motion for extension of time was filed and granted, the appeals would be
set for submission and considered by the Court without briefs on the records alone. 
No briefs have been filed on appellant's behalf and appellant has filed no pro se
briefs. 
	After having carefully reviewed the records, we find no reversible error. 
See Sutherland v. State, 658 S.W.2d 169, 170 (Tex. Crim. App. 1983).
	Accordingly, we affirm the judgments.



PER CURIAM
Panel consists of Justices Mirabal, Taft, and Price. (1) 
Do not publish.   Tex. R. App. P. 47.
1.    The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.